Name: 2014/833/EU: Commission Implementing Decision of 25 November 2014 concerning certain protective measures in relation to recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in the Netherlands (notified under document C(2014) 9126) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural activity;  agricultural policy
 Date Published: 2014-11-27

 27.11.2014 EN Official Journal of the European Union L 341/16 COMMISSION IMPLEMENTING DECISION of 25 November 2014 concerning certain protective measures in relation to recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in the Netherlands (notified under document C(2014) 9126) (Only the Dutch text is authentic) (Text with EEA relevance) (2014/833/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) Following the notification by the Netherlands of an outbreak of highly pathogenic avian influenza of subtype H5N8 in a laying hen holding in Hekendorp in the province of Utrecht, on 16 November 2014, Commission Implementing Decision 2014/808/EU (4) was adopted. As a precautionary measure and in order to evaluate the situation and minimise any risk of further possible spread from the confirmed outbreak the Dutch authorities have temporarily prohibited movements of live poultry and certain poultry products on the whole territory of that Member State. (6) Implementing Decision 2014/808/EU provides that the protection and surveillance zones established by the Netherlands, in accordance with Directive 2005/94/EC, are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision 2014/808/EU is to apply until 22 December 2014. (7) The interim protective measures put in place following the outbreak in Hekendorp in the Netherlands were reviewed within the framework of the Standing Committee on Plants, Animals, Food and Feed on 20 November 2014. (8) Two further outbreaks were confirmed in the Netherlands on 21 November 2014 in another laying hen holding in Ter Aar in the province of Zuid-Holland and in a breeding poultry holding in Kamperveen in the province of Overijssel. The measures provided for in Directive 2005/94/EC were immediately implemented, including the establishment of protection and surveillance zones. The Netherlands also decided to order again a temporary prohibition on the movements of live poultry and certain poultry products on the whole territory of that Member State. (9) The list of protection and surveillance zones set out in the Annex to Implementing Decision 2014/808/EU should be updated in order to take into account the establishment of the protection and surveillance zones around the two outbreaks in Ter Aar and Kamperveen where the measures provided for in Directive 2005/94/EC are being implemented. (10) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to define the protection and surveillance zones established in the Netherlands at Union level in collaboration with that Member State and to fix the duration of that regionalisation. (11) For the sake of clarity, Implementing Decision 2014/808/EU should be repealed and replaced by this Decision. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Netherlands shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed as protection and surveillance zones in Parts A and B of the Annex to this Decision. Article 2 Implementing Decision 2014/808/EU is repealed. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 25 November 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (4) Commission Implementing Decision 2014/808/EU of 17 November 2014 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in the Netherlands (OJ L 332, 19.11.2014, p. 44). ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC NL The Netherlands Postal/ADNS code Hekendorp village, Oudewater municipality, Utrecht province Area comprising: 10.12.2014  From the crossing of the N228 and the Goverwellesingel, following the Goverwellesingel in a northern direction going into the Goverwelle Tunnel until the Achterwillenseweg.  Following the Achterwillenseweg in an eastern direction until the Vlietdijk.  Following the Vlietdijk in a northern direction going into the Platteweg until the Korssendijk.  Following the Korssendijk in a northern direction going into the Ree in an eastern direction until the Nieuwenbroeksedijk.  Following the Nieuwenbroeksedijk in an eastern direction until the Kippenkade.  Following the Kippenkade in a northern direction until the Wierickepad.  Following the Wierickepad in a northern direction leading in an eastern direction in the Kerkweg going into the Groendijk and until the Westeinde.  Following the Westeinde in a northern direction going into the Oosteinde until the Tuurluur.  Following the Tuurluur in a southern direction going into the Papekopperdijk.  Following the Papekopperdijk in a southern direction going into de Johan J Vierbergenweg going into the Zwier Regelinkstraat until the N228.  Following the N228 in a southern direction until the Damweg.  Following the Damweg in a southern direction until the Zuidzijdseweg.  Following the Zuidzijdseweg in a western direction going into the Slangenweg until the West-Vlisterdijk.  Following the West-Vlisterdijk in a northern direction going then in a western direction into the Bredeweg and in a northern direction going into the Grote Haven until the N228.  Following the N228 in a western direction. NL The Netherlands Postal/ADNS code Ter Aar village, Nieuwkoop municipality, Zuid-Holland province Area comprising: 13.12.2014  From the crossing of the Provincialeweg N207/Vriezekoop, from Vriezekoop in an eastern direction going into the Bilderdam until the Hoofdweg.  Following the Hoofdweg in a northern direction going then in a north-eastern direction until the North-Southroute/N231.  From the North-Southroute/N231 going into the Achterweg/N231 then going into the Provincialeweg/N231 and then in a southern direction until the Zevenhovenseweg.  Following the Zevenhovenseweg in a western direction until the Kortenaarseweg.  Following the Kortenaarseweg in a southern direction until the Noordeinde.  Following the Noordeinde in a southern direction until the Nieuwkoopseweg/N231.  Following the Nieuwkoopseweg/N231 in a south-western direction until the Oostkanaalweg/N207.  Following the Oostkanaalweg/N207 in north-eastern direction until the Veldhuizenpad/N207.  Following the Veldhuizenpad/N207 going into the Zegerbaan/N207 and following in a western direction until the Herenweg/N207.  Following the Herenweg/N207 in a northern direction until the Kruisweg/N446.  Following the Kruisweg/N446 in a western direction until Boddens Hosangweg.  Following the Boddens Hosangweg in a northern direction until the Brassermeer.  Crossing the Brassemermeer to Zuideinde.  Following Zuideinde in a northern direction going into Noordeinde until the Langeweg.  Following the Langeweg in an eastern direction going into the Plantage at the ferry of the Brassemermeer.  Crossing via the ferry of the Brassemermeer in an eastern direction until Heiligegeestlaan.  Following Heiligegeestlaan in an eastern direction until the Willem van der Veldenweg.  Following the Willem van der Veldenweg in a northern direction until Vriezekoop.  Following Vriezekoop in an eastern direction until the crossing Provincialeweg N207/Vriezekoop. NL The Netherlands Postal/ADNS code Kamperveen village, Hardenberg municipality, Overijssel province Area comprising: 13.12.2014  From the crossing of the N307 and the Buitendijksweg, follwoing the Buitendijksweg in a southern direction until the Cellesbroeksweg.  Following the Cellesbroeksweg in an eastern direction until the Zwartendijk.  Following the Zwartendijk in a southern direction until the de Slaper.  Following the de Slaper in a north-eastern direction until the Meester J.L.M. Niersallee.  Following the Meester J.L.M. Niersallee in a north-eastern direction until the N763.  Following the N763 in a southern direction until the N308.  Following the N308 in a western direction until the Polweg.  Following the Polweg in a northern direction until the Oosterbroekweg.  Following the Oosterbroekweg in a western direction until the Oosterseweg.  Following the Oosterseweg in a northern direction until the Zwarteweg.  Following the Zwarteweg in a western direction going into the Oostendorperstraatweg until the Weeren.  Following the Weeren in a western direction until the Oostelijke Rondweg.  Following the Oostelijke Rondweg in a northern direction until the Wijkerwoldweg.  Following the Wijkerwoldweg in a northern direction going into a western direction until the Drontermeer.  Following the Drontermeer in a northern direction until the N307.  Following the N307 in an eastern direction until the Buitendijkseweg. PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC NL The Netherlands Postal/ADNS code Hekendorp village, Oudewater municipality, Utrecht province Area comprising: 19.12.2014  From the crossing of the N207 and N11, following the N11 in an east-southern direction until the N458.  Following the N458 in an eastern direction until the Buitenkerk.  Following the Buitenkerk in a northern direction until the Kerkweg.  Following the Kerkweg in an eastern direction going into the Meije.  Following the Meije in a north-eastern direction until the Middenweg.  Following the Middenweg in a southern direction going into the Hoofdweg going into the Zegveldse Uitweg until the N458.  Following the N458 in an eastern direction going into the Rembrandtlaan until the Westdam.  Following the Westdam in a southern direction going into the Rijnstraat going into the Oostdam until the Oudelandseweg.  Following the Oudelandseweg in a northern direction until the Geestdorp.  Following the Geestdorp in an eastern direction until the N198.  Following the N198 in an eastern direction going in a southern direction, going in an eastern direction going in a southern direction until the Strijkviertel.  Following the Strijkviertel in a southern direction until the A12.  Following the A12 in an eastern direction until the A2.  Following the A2 in a southern direction until the N210.  Following the N210 in a southern direction going in a western direction going in a southern direction until the S.L. van Alterenstraat.  Following the S.L. van Alterenstraat in a southern direction until the river De Lek.  Following the river De Lek in a western direction until the Bonevlietweg.  Following the Bonevlietweg in a southern direction until the Melkweg.  Following the Melkweg in a southern direction going into the Peppelweg until the Essenweg.  Following the Essenweg in a northern direction going into the Graafland until the Irenestraat.  Following the Irenestraat in a western direction until the Beatrixstraat.  Following the Beatrixstraat in a northern direction until the Voorstraat.  Following the Voorstraat in a western direction going into Sluis, going into the Opperstok, going into the Bergstoep until the ferry Bergambacht-Groot Ammers.  Following the ferry in a northern direction until the Veerweg.  Following the Veerweg in a northern direction until the N210.  Following the N210 in a western direction until the Zuidbroekse Opweg.  Following the Zuidbroekse Opweg in a northern direction until the Oosteinde.  Following the Oosteinde in a western direction until the Kerkweg.  Following the Kerkweg in a western direction until the Graafkade.  Following the Graafkade in an eastern direction until the Wellepoort.  Following the Wellepoort in a north-western direction going into the Schaapjeshaven until the Kattendijk.  Following the Kattendijk in an eastern direction until the ferry across the Hollandsche IJssel.  Following the ferry in a northern direction until the Veerpad.  Following the Veerpad in a northern direction going into the Kerklaan going into the Middelweg until the N456.  Following the N456 in a northern direction until the N207.  Following the N207 in a northern direction until the N11. NL The Netherlands Postal/ADNS code Ter Aar village, Nieuwkoop municipality, Zuid-Holland province Area comprising: 22.12.2014  From the crossing N207-N11 at Alphen aan de Rijn de N11 following in an eastern direction until the A4/E19.  Following the A4/E19 in a northern direction until N446.  Following the N446 in a north-western direction going into the Nieuweweg and then going into the Langebrug and going into the Leidseweg until the Vennemeer.  Following the Vennemeer in a northern direction until the Boekhorsterweg.  Following the Boekhorsterweg in a northern direction and going into the Waterloospolder.  Following the Waterloospolder until the Kagerplassen and crossing to Nassaulaan.  Following Nassaulaan in a northern direction and going into the Irenalaan until the Beatrixlaan.  Following the Beatrixlaan in a northern direction going into the Julianalaan via the ferry at the Huigsloterdijk.  Following the Huigsloterdijk in a western direction and going into the Lisserdijk until the Lisserweg.  Following the Lisserweg in an eastern direction until the Ijweg.  Following the Ijweg in a northern direction until the Noordelijke Randweg.  Following the Noordelijke Randweg in an eastern direction until the Hoofdweg/N520.  Following the Hoofdweg/N520 in a north-eastern direction until the Nieuwe Bennebroekerweg.  Following the Nieuwe Bennebroekerweg in an eastern direction until the Spoorlaan.  Following the Spoorlaan in a northern direction and going into the Van Heuven Goedhartlaan until the N201/Kruisweg.  Following the N201/Kruisweg in an eastern direction until the Fokkerweg.  Following the Fokkerweg in a north/north-eastern direction until the Aalsmeerder dam.  Following the Aalsmeerder dam in a northern direction until the Pontweg.  Following the Pontweg in a southern direction and going into the Machineweg until the N231.  Following the N231 in a southern direction until the Randweg.  Following the Randweg in an eastern direction until the N521 Zijdelweg.  Following the N521 Zijdelweg in a southern direction until the N201/Provincialeweg.  Following the N201/Provincialeweg in an eastern direction until the N212/Ingenieur Enschedeweg.  Following the N212/Ingenieur Enschedeweg in a southern direction until the N198/Geestdorp.  Following the N198/Geestdorp in an eastern direction until the roundabout Breeveld.  Following the Breeveldina in a western direction until the Geestdorp.  Following the Geestdorp in a north-western direction until the N405/De Kruipin.  Following the De Kruipin in a southern direction and going into the Oudelandseweg until the Oostdam.  Following the Oostdam in a south-western direction until the Rijnstraat.  Following the Rijnstraat in a western direction until the Westdam.  Following the Westdam in a western direction until the Zandwijksingel.  Following the Zandwijksingel in a northern direction and then going into the Rembrandtlaan.  Following the Rembrandtlaan in a north-western direction and then going into the Rietveld until the Zegveldse Uitweg.  Following the Zegveldse Uitweg in a northern direction and going into the Hoofdweg until the Meije.  Following the Meije in a western direction until the Buitenkerk.  Following the Buitenkerk in a southern direction until the N458/Burgermeester Crolesbrug.  Following the N458/Burgermeester Crolesbrug in a western direction until the N11.  Following the N11 in a north-north-western direction until the crossing of the N207-N11 at Alphen aan de Rijn. NL The Netherlands Postal/ADNS code Kamperveen village, Hardenberg municipality, Overijssel province Area comprising: 22.12.2014  From the crossing N50/Noorddiepweg, following the Noorddiepweg in a south-eastern direction until the Kattewaardweg.  Following the Kattewaardweg in an eastern direction until the Frieseweg.  Following the Frieseweg in a northern direction until to the Middendijk.  Following the Middendijk in an eastern direction until the Heultjesweg.  Following the Heultjesweg in an eastern-south-eastern direction until the Nijlandsweg.  Following the Nijlandsweg in an eastern direction until the Stikkenpolderweg.  Following the Stikkenpolderweg in a southern direction until the Nesweg.  Following the Nesweg in a north-eastern direction until the Brinkweg.  Following the Brinkweg in a southern direction until the Waterloop.  Following the Waterloop in an eastern direction until the Mandjeswaardweg.  Following the Mandjeswaardweg in a southern direction until the Provincialeweg N760.  Following the Provincialeweg N760 in an eastern direction going into the Kamperzeedijk West until the Schaapsteeg.  Following the Schaapsteeg in a southern direction going into the Oude Wetering until the Stadshagenallee.  Following the Stadshagenallee in an eastern direction until the Milligerlaan.  Following the Milligerlaan in a southern direction until the Mastenbroekerallee.  Following the Mastenbroekerallee in an eastern direction until the Hasselterdijk.  Following the Hasselterdijk in a southern direction until the Frankhuisweg.  Following the Frankhuisweg in a southern direction until the Hasselterweg.  Following the Hasselterweg in a south-western direction until the Blaloweg.  Following the Blaloweg in a southern direction until the Westenholterallee.  Following the Westerholterallee in a south-eastern direction going then into the IJselallee until Spoorlijn Zwolle-Amersfoort.  Following Spoorlijn Zwolle-Amersfoort in a southern direction until the IJssel.  Following the IJssel in a southern direction until the Jaagpad.  Following the Jaagpad in a southern direction until the Nieuweg.  Following the Nieuweweg in a southern direction going into the Apeldoornseweg going then into the Groteweg until the Molenweg.  Following the Molenweg in a north-western direction until the Leemculenweg.  Following the Leemculenweg in a western direction until the A50.  Following the A50 in a southern direction until the exit Nunspeet/Kamperweg.  Following the Kamperweg in a northern direction until the Nieuwe Zuidweg.  Following the Nieuwe Zuidweg in south-western direction going then into the Zuidweg until the Elburgerweg.  Following the Elburgerweg in a northern direction until the A28.  Following the A28 in a south-western direction until the Beukenlaan to the Verlengde Haerderweg.  Following the Beukenlaan extended to the Verlengde Haerderweg. in a north-western direction until the Bovenweg.  Following Bovenweg in a south-western direction until the Burgermeester Frieswijkweg.  Following the Burgermeester Rieswijkweg in a northern direction until the Grevensweg  Following the Grevensweg in a northern direction until the Zuiderzeestraatweg West.  Following the Zuiderzeestraatweg West. In a southern direction until the Mazenbergerweg.  Following the Mazenbergerweg in a south-western direction until the Molenweg.  Following the Molenweg in a southern direction until the Kolmansweg.  Following the Kolmansweg in a western direction until the Hoge Bijssselse-Pad.  Following the Hoge Bijssselse-Pad in a north-western direction until the Veluwemeer.  Following the Veluwemeer crossing into the Bremerbergweg.  Following the Bremerbergweg in a northern direction going into Oldebroekerweg until the Baan/N710.  Following the Baan/N710 in a north-western direction going into the Swifterweg until the Biddingringweg/N305.  Following the Biddingringweg./N305 in a north-eastern direction until the Hanzeweg./N307.  Following the Hanzeweg./N307 in an eastern direction until the Ketelweg.  Following the Ketelweg in a northern direction until the Vossemeerdijk,  Following the Vossemeerdijk via the Vossemeer until the mouth of the IJssel.  Following the mouth of the IJssel until the N50.  Following the N50 in a northern direction until the crossing of the N50/Noorddiepweg.